Motion GRANTED and Order filed February 24, 2021.




                                      In The

                       Fourteenth Court of Appeals
                                   ____________

                              NO. 14-21-00079-CV
                                   ____________

IN RE BUILDERS EQUIPMENT & TOOL COMPANY D/B/A BETCO AND
                 MIRANDA ELISE FLORES, Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              80th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2019-64640

                                     ORDER

      On February 10, 2021, relators Builders Equipment & Tool Company d/b/a
BETCO and Miranda Elise Flores, filed a petition for writ of mandamus in this court.
Relators ask this court to order the Honorable Jeralyn Manor, Judge of the 80th
District Court, in Harris County, Texas, to set aside her January 27, 2021 order
granting real parties in interest’s motion to quash deposition on written questions
and subpoena entered in trial court number 2019-64640, styled Tammy Lanier, et al.
v. Miranda Elise Flores, et al.

      Relators have also filed a motion for temporary stay of proceedings below.
See Tex. R. App. P. 52.8(b), 52.10. On February 10, 2021, relators ask this court to
stay proceedings in the trial court pending a decision on the petition for writ of
mandamus.

      It appears from the facts stated in the petition and motion that relators’ request
for relief requires further consideration and that relators will be prejudiced unless
immediate temporary relief is granted. We therefore GRANT relators’ motion and
issue the following order:

      We ORDER discovery related to damages, including depositions of all
damage experts, and the commencement of trial in trial court cause number 2019-
64640, Tammy Lanier, et al. v. Miranda Elise Flores, et al., STAYED until a final
decision by this court on relator’s petition for writ of mandamus, or until further
order of this court.

                                   PER CURIAM


Panel Consists of Justices Jewell, Bourliot, and Hassan.




                                           2